El Juez Asociado Señor Saldaña
emitió la opinión del tribunal.
El demandante Domingo Piovánetti y su esposa constitu-yeron hipoteca voluntaria sobre una finca, por escritura que se otorgó el 20 de enero de 1925, para garantizar al deman-dado Vivaldi el pago de la suma de $2,100 de capital de un *110préstamo con intereses al 12% anual y $250 para costas, gastos y honorarios de abogado en caso de reclamación judicial. La finca hipotecaria pertenecía a la sociedad de ganan-ciales de los esposos deudores. Éstos se obligaron a pagar el capital en tres plazos, el último de los cuales vencía el día 1 de enero de 1928. Además, respecto a los intereses se dis-puso lo siguiente: “el interés que media en este contrato es el de 12% anual, que los esposos deudores se comprometen a pagar al acreedor Don Antonio Vivaldi y Pacheco, por anua-lidades vencidas.” Dicha hipoteca fué debidamente inscrita en el Registro de la Propiedad. Posteriormente, incumplida la obligación de pago, el acreedor hipotecario (aquí deman-dado) entabló procedimiento ejecutivo sumario para hacer efectivos los créditos garantizados. En el escrito inicial, que radicó el 21 de febrero de 1929, consignó el siguiente cómputo
Capital de la deuda. $2100. 00
Intereses al 12% hasta enero 29 de 1929. . . 1008. 00
$3108. 00
Abonado a cuenta de intereses. 500. 00
Diferencia $2608.00
Consignado para gastos, costas y hono-rarios de ejecución. 250. 00
Gran Total $2858. 00
También reclamó el acreedor en dicho escrito inicial “los inte-reses sobre $2,100 desde enero 29/29 al 12% anual hasta el total solvendo de la deuda”.
Habiendo cumplido el acreedor ejecutante con los demás requisitos del procedimiento sumario, el márshal de la corte requirió de pago al deudor Domingo Piovanetti, el 11 de marzo de 1929, y, transcurridos 30 días desde esa fecha sin que el deudor efectuase el pago, a instancia del acreedor se procedió a ordenar el día 6 de julio de 1929 la venta en pú-blica subasta de la finca hipotecada. La ejecución se pro-*111siguió de acuerdo con los trámites que fija la ley. Final-mente, la finca fué adjudicada al acreedor por la suma de $250 en abono de su reclamación y se otorgó la correspon-diente escritura de venta judicial de la finca que figura aún inscrita en el Registro a nombre de Vivaldi Pacheco.
En 1953 el deudor Piovanetti y los herederos de su esposa instaron la presente acción de reivindicación, y cobro de frutos, fundándose en la nulidad del referido procedimiento sumario de ejecución hipotecaria. En su demanda y en el juicio ante el Tribunal Superior adujeron como motivos de nulidad: 'primero, que se cobró más de la cantidad adeudada por principal e intereses de la deuda hipotecaria ya que cierto abono de $500 hecho al acreedor en 1925 redujo el capital a la suma de $1831; y segundo, que no se requirió de pago por el márshal de la corte a la esposa del deudor hipotecario.
Visto el caso, el tribunal a quo declaró sin lugar la de-manda. Como cuestión de hecho determinó que el abono de $500 fué efectuado en el año 1928; que para dicha fecha se adeudaba más de esa cantidad por concepto de intereses ven-cidos sobre la deuda principal; y que la referida suma fué efectivamente abonada a tales intereses vencidos, según se hizo constar en el escrito inicial del procedimiento de ejecu-ción. (1) Además resolvió que, tratándose de bienes ganan-ciales, el requerimiento de pago que hizo el márshal de la corte al marido era suficiente. Por tanto, determinó que “el .acreedor y ahora demandado reclamó en el procedimiento eje-cutivo únicamente las cantidades que real y efectivamente le eran adeudadas por el capital, intereses y costas y honorarios ■del crédito hipotecario” y que dicho procedimiento sumario “fué válido en toda su tramitación y válida y legal la adjudi-cación de la finca ... al acreedor hipotecario.” (2)
*112En este recurso de apelación interpuesto por los demandantes, se señala en primer lugar que el procedimiento ejecutivo es nulo porque la esposa del deudor no fué requerida de pago personalmente por el márshal de la corte. En verdad este señalamiento no merece seria consideración. La esposa no es parte necesaria en un pleito en que se trata de cobrar una deuda garantizada con bienes inmuebles de la sociedad de gananciales y, por tanto, la jurisprudencia tiene establecido* que dentro del procedimiento hipotecario basta el requerimiento de pago que se hace al marido como representante legal de la misma. Porto Rican Leaf Tobacco Co. v. Ereño, 16 D.P.R. 100 (1910) y Torres v. Lothrop, Luce & Co., 16 D.P.R. 180, 185 (1910). Véase además Muñoz Morales, Lecciones de Derecho Hipotecario, Tomo II, págs. 195 y 210.
 En segundo lugar, apuntan los demandantes en su recurso que el procedimiento ejecutivo sumario llevado a cabo por el demandado es nulo, pues no podían cobrarse en el mismo intereses al tipo de 12 % desde la fecha del vencimiento hasta el pago final de la deuda, como lo hizo el acreedor, de acuerdo con el escrito inicial que consta en autos. Aunque el apelado admite que ni en el contrato de préstamo ni en la hipoteca se hizo expresión alguna con respecto a intereses posteriores al vencimiento del plazo contractual o a intereses en caso de mora, no obstante alega que procedía el cobro dentro del ejecutivo sumario de intereses al 12 % anual sobre el capital del préstamo “tanto hasta el vencimiento como en caso de mora ... por ser el único tipo de interés que mediaba en dicho contrato de hipoteca”. Además arguye que la causa de nulidad a que se refiere este segundo señalamiento de error nunca se planteó específicamente ante el Tribunal Superior y que, por tanto, constituye una cuestión nueva que no puede suscitarse en apelación.
Debemos señalar ante todo, como punto de partida impres-cindible del análisis de las cuestiones planteadas, que en la escritura de hipoteca sólo se estipularon intereses a pagar *113sobre el capital del préstamo durante el término del contrato. No hubo pacto alguno relativo a intereses después del venci-miento del débito. Tampoco se pactaron intereses por con-cepto de mora. Este hecho surge claramente de la única esti-pulación respecto a intereses que contiene el contrato de prés-tamo incorporado en la escritura de hipoteca: “El interés que media en este contrato es el de 12 % anual, que los esposos deudores se comprometen a pagar al acreedor Don Antonio' Vivaldi. Pacheco, por anualidades vencidas.” El sentido de dicha cláusula está exento de dudas y su alcance no puede variarse mediante interpretaciones espurias: el deudor se comprometió únicamente a pagar intereses por el tiempo de duración del contrato de préstamo.
Tomando en cuenta lo pactado en la escritura, respecto a los intereses que el deudor venía obligado a pagarle al acreedor hipotecario, no podían recobrarse en el ejecutivo sumario intereses a razón del 12% después del vencimiento de la obligación. Sólo procedía la reclamación de los intereses legales desde la fecha en que el deudor incurrió en mora al tipo de interés de 6% anual. Así lo tiene declarado este Tribunal Supremo en reiteradas y numerosas decisiones. Véanse, entre otros, Buil v. Banco Popular, 69 D.P.R. 254 (1948); Arvelo v. Román, 65 D.P.R. 743 (1946); Figueroa v. Boneta, 58 D.P.R. 811 (1941); Cabrera v. Morales, 57 D.P.R. 457 (1940); Caraballo v. Registrador, 48 D.P.R. 923 (1935); Goico v. Rodríguez, 28 D.P.R. 530 (1920) y 30 D.P.R 606 (1922). Desde luego, el contrato de préstamo-puede disponer que no sólo se pagarán intereses durante el plazo contractual del débito sino también con posterioridad al vencimiento. Por ejemplo: al convenir el tipo de interés anual sobre el capital del préstamo, los contratantes pueden expresamente disponer en la escritura de hipoteca que la suma prestada devengará dicho interés “hasta su total reintegro"' (Figueroa Rodríguez v. Ramírez, 36 D.P.R. 917) o “hasta que sea totalmente satisfecha” (Torres v. Fernández, 65 *114D.P.R. 622) o “hasta su pago definitivo” (F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525). En todos esos casos resol-vimos que el acreedor tiene perfecto derecho a cobrar en el procedimiento sumario de ejecución hipotecaria todos los inte-reses así convenidos que estén vencidos, que no hayan sido pagados y que no estén prescritos, hasta el total solvendo de la deuda, mientras no haya tercero que pueda resultar per-judicado. Arts. 114, 145 y 147 de la Ley Hipotecaria (30 L.P.R.A. see. 210, 258 y 260). Sin embargo, en ausencia de tal convenio expreso, los únicos intereses que devenga el capital del préstamo, después de la fecha de vencimiento de la obligación, son los intereses legales al tipo de 6% anual que se cuentan desde la fecha en que el deudor incurrió en mora. Las normas jurisprudenciales expresadas aplican y desarrollan la regla estatutaria de que, ya se trate de prés-tamos civiles o de préstamos mercantiles, no se deberán inte-reses sino cuando expresamente se hubiesen pactado. Art. 1646 del Código Civil (ed. 1930), 31 L.P.R.A. 4573, y art. 232 del Código de Comercio (1932), 10 L.P.R.A. 1654.
En el caso de Altuna v. Ortiz, 12 D.P.R. 330 (1907), que fué revocado por este Tribunal implícitamente en casos pos-teriores, resolvimos que el acreedor podía exigir en el proce-dimiento hipotecario todos los intereses vencidos hasta el total solvendo de la deuda principal al tipo convenido de 9 % al año, a pesar de que el deudor sólo se comprometió a devolver el capital prestado “con el interés del 9 % al año, pagadero por anualidades vencidas, el día 31 de agosto de 1899”. Dicha decisión se basó exclusivamente en las disposiciones de los arts. 114 y 147 de la Ley Hipotecaria:
“La hipoteca, constituida a favor de un crédito que devengue interés, no asegurará con perjuicio de tercero, además del capital, sino los intereses de los dos últimos años transcurridos y la parte vencida de la anualidad corriente.” (Art. 114.)
“El acreedor hipotecario podrá repetir contra los bienes hipo-tecados por el pago de los intereses vencidos, cualquiera que sea la época en- que deba verificarse el reintegro del capital; más si *115hubiere un tercero interesado en dichos bienes a quien pueda perjudicar la repetición, no podrá exceder la cantidad que por ella se reclame de la correspondiente a los réditos de los dos últimos años transcurridos y no pagados y la parte vencida de la anualidad corriente.” (Art. 147.)
Sin embargo, dichos artículos de nuestra Ley Hipotecaria no establecen ninguna regla jurídica supletoria para el caso de que no exista pacto expreso relativo al pago de intereses sobre el capital de un préstamo después del vencimiento de la obligación. El único propósito de los referidos artículos es establecer en qué medida la hipoteca que garantiza el crédito capital se extiende también a los intereses que hayan sido estipulados en la escritura, con expresión del tipo convenido, cuando los interesados no han pactado expresamente la exten-sión de la hipoteca a la garantía de dichos intereses. En otras palabras, cuando los intereses convenidos en la hipoteca no se han garantizado expresamente, el art. 114 de la Ley Hipo-tecaria establece que por ministerio de la ley la hipoteca no sólo garantiza el capital sino que también alcanza a asegurar los intereses credituales en contra de terceros adquirentes hasta el tope máximo allí indicado. Y en virtud del art. 147, aunque las partes no hayan garantizado expresamente en la hipoteca los intereses convenidos sobre el crédito capital, se admite la ejecución hipotecaria para el cobro de todos los inte-reses así estipulados (que estén vencidos, impagados y no prescritos) mientras no se hayan otorgado actos de enajena-ción o gravamen de la finca hipotecada y por tanto no haya un tercero que pueda resultar perjudicado. Morell, Comen-tarios a la Legislación Hipotecaria, Tomo III (2a ed.) págs. 736 y siguientes; Roca Sastre, Derecho Hipotecario, Tomo IV, págs. 267 y siguientes. Véase Torres v. Fernández, supra, 628-630. (3) Pero cuando los interesados no pactan *116intereses en la escritura para después de la fecha de venci-miento, y por el contrario sólo estipulan intereses durante el término contractual, los arts. 114 y 147 de la Ley Hipote-caria no derogan las disposiciones del Código Civil y del Código de Comercio al efecto de que no se deben intereses sino cuando expresamente se hubiesen pactado.
La hipoteca es siempre accesoria del contrato de préstamo. De ahí que es imprescindible separar dos problemas: 'pri-mero, ¿qué pactaron las partes en cuanto al pago de intereses en el contrato de préstamo?, y segundo, ¿de qué intereses res-ponden los inmuebles hipotecados? La primera cuestión no depende en absoluto de la Ley Hipotecaria. Debe resolverse únicamente teniendo en cuenta la voluntad de las partes, que en materia de contratos es ley que debe cumplirse, y las dis-posiciones supletorias contenidas en el Código Civil y en el Código de Comercio. La segunda sí depende de lo dispuesto en los arts. 114, 145 y 147 de nuestra Ley Hipotecaria, pues se trata entonces de determinar qué intereses credituales (acordados entre las partes) están asegurados hipotecaria-mente contra el deudor hipotecante original o contra terceros adquirentes. De ahí que Morell, refiriéndose al citado art. 114 de la Ley Hipotecaria, dice lo siguiente:
“Barrachina, presenta la cuestión siguiente: ‘La extensión de la hipoteca' a los intereses, ¿se refiere únicamente a los deven-gados y no satisfechos dentro del plazo que duró el contrato de préstamo, o también a los posteriores al término de éste, inte-reses, que si corren, es porque el acreedor ha dejado de ejecutar los bienes, vencida la obligación asegurada?
“ ‘El precepto legal, dice, es terminante; no distingue entre anualidades de una y otra clase; la hipoteca las asegura todas, si no se causa perjuicio a tercero; si éste existe, ora por haber adquirido el inmueble, ora por tener sobre éste un gravamen a su favor, es cuando surge ese deslinde de responsabilidad, ha-ciendo que la hipoteca sólo asegure los intereses correspondientes a tales anualidades; lo cual significa que en la carga hipotecaria van embebidas, en tal respecto, dos responsabilidades: una, que dice al capital del crédito; otra, a los intereses, en la limitación *117de tiempo de que antes- se ha hecho mérito; juicio éste que per-mite hacer la palabra ‘asegurará’, empleada en el precepto, que abarca esas dos responsabilidades, como significando la unidad de garantía del derecho del acreedor, corriendo parejas con la unidad cosa gravada con la obligación, tanto por capital, como por intereses.’
“ ‘No hay ley que obligue al acreedor a ejecutar, apenas venza la obligación; él ya sabe que ésta prescribe, y mientras no trans-curran veinte años que dura la acción hipotecaria, usa de su derecho no reclamando; harto perjuicio sufrirá si deja trans-currir año más año sin cobrar los intereses, pues puede dar de "bruces en el art. 114, si tras él tiene otros acreedores posteriores, percibiendo solamente, por tal circunstancia, y como castigo a su pasividad, intereses no mayores de los correspondientes a tres •anualidades.’
“Ahora bien; respecto a esos intereses posteriores al día del ■vencimiento de la obligación, habrá de estarse a lo- que fuere pro-cedente con arreglo a las estipulaciones del contrato para ese ■caso, pues cabe que sólo puedan exigirse intereses legales y a partir desde que legalmente pueda deducirse que incurrió en mora el deudor.” (Bastardillas nuestras.) 3 Morell, Comenta-rios a la Legislación Hipotecaria (2a ed., 1928) 745-746. (4)
Es cierto que Roca Sastre, al referirse al art. 114 de la Ley Hipotecaria, afirma que los intereses que se devenguen después del vencimiento del débito “se produce en un período de prórroga tácita del plazo contractual”, aduciendo el argu-mento de que “si no fuese así- la ley más bien impulsaría a ejercitar la acción ejecutiva, dificultando el alivio que para el deudor significa la tolerancia del acreedor a no reclamar la devolución del préstamo ...” (Derecho Hipotecario, Tomo 4, pág. 274). Pero no encontramos justificación legal alguna *118para la aludida teoría de que siempre existe por ministerio' de ley una prórroga tácita después del vencimiento de la obli-gación que permite al acreedor cobrar intereses al tipo pac-tado por el tiempo de duración del contrato. Si no hay pacto' relativo a intereses después del vencimiento del débito, to único que cabe exigir, en adición a tos devengados durante el plazo contractual, son tos intereses legales desde la fecha en que el deudor incurrió en mora. Véanse tos art. 1053-1061 del Código Civil de Puerto Rico (ed. 1930), 31 L.P.R.A.,, 3017-3025. Esta última regla, contrario a lo que expresa Roca Sastre, resulta a nuestro juicio más favorable para el deudor, puesto que de ordinario resulta en una reducción del tipo de interés. Además si el acreedor exige el pago de un interés mayor del 6%, como condición para no reclamar 1a. devolución del préstamo, bastaría con otorgar otra escritura de hipoteca.
 En el caso de autos tos intereses de mora comenzaron a contarse desde la fecha del vencimiento de la obligación, pues el acreedor hipotecario requirió extra judicialmente al deudor el cumplimiento de la obligación el mismo día del vencimiento y falta de pago. Es innecesario resolver si el deudor de una obligación a plazo que consista en pago de dinero incurre en mora desde el vencimiento sin necesidad de requerimiento judicial o extrajudicial por parte del acreedor. De acuerdo con el art. 1053 del Código Civil de Puerto Rico (31 L.P.R.A. 3017), no es necesaria la intimación del acreedor para que la mora exista cuando la designación de la época en que había de entregarse la cosa fué motivo determinante para establecer la obligación. No obstante, la doctrina sostiene que, en cuanto a las obligaciones civiles a plazo, aun cuando consistan en pago de dinero, es necesario el requerimiento para que exista la mora. Véase Manresa, Código Civil Español, Tomo VII (5a ed.), pág. 124 y sigtes.; 243 y sigtes.; Scaevola, Código Civil, Tomo XIX, pág. 451 y *119.sigtes.; Castán, Derecho Civil Español, Tomo III, págs. 140 .y sigtes. Naturalmente la intimación del acreedor no es ne-cesaria para que la mora exista si la obligación así lo declara •expresamente. Y en cuanto a las obligaciones mercantiles, la .mora comienza al día siguiente del vencimiento si el contrato tiene un día señalado para el cumplimiento, por voluntad de las partes o por la ley. Art; 94 del Código de Comercio (1932), 10 L.P.R.A. 1314. (5) A menudo estas cuestiones resultan académicas, puesto que en los pagarés, contratos de préstamo e hipotecas para garantizar los mismos, las partes de ordinario estipulan expresamente los intereses que deven-gará el débito después del vencimiento o disponen que no será necesaria la intimación del acreedor para que exista la mora una vez incumplida la obligación.
En definitiva, pues, el acreedor hipotecario (aquí deman-dado apelado) reclamó en el ejecutivo sumario intereses al 12 % anual después del vencimiento total de la deuda, cuando •en realidad sólo podían recobrarse intereses de mora al tipo de 6%. Fuera de duda, dicha actuación vicia de nulidad el procedimiento hipotecario. En primer lugar, es preciso ajus-tarse de modo riguroso a los trámites y requisitos del procedi-miento sumarísimo, incurriéndose en nulidad de lo actuado al apartarse de los mismos. En segundo lugar, la reclamación de intereses excesivos que no están hipotecariamente garan-tizados, constituye un error sustancial en perjuicio de los derechos del deudor, y consecuentemente, invalida el procedi-miento ejecutivo seguido. Véanse, por ejemplo: Buil v. Banco Popular, 69 D.P.R. 254 (1948); Torres v. Fernández, 65 D.P.R. 622 (1946); Figueroa v. Boneta, 58 D.P.R. 811 (1941); y Vázquez Vda. de McCormick v. Gutiérrez, 52 *120D.P.R. 170 (1937).(6) Queda aún por considerar, sin embargo, la contención del apelado al efecto de que la refe-rida causa de nulidad no se planteó ante al tribunal a quo, por lo cual no puede suscitarse en este recurso de apelación.
 En verdad, la cuestión del tipo de interés adeudado después del vencimiento nunca se planteó ante el tribunal sentenciador. Se alegó, en términos generales, la nulidad del ejecutivo sumario porque “se cobró más de la. cantidad adeudada por capital y/o intereses ...”, pero específicamente el único fundamento aducido para sostener dicha contención fué que los demandantes hicieron un abono de $500' en 1925 de los cuales debieron acreditarse $231 a los interesesvencidos y $269 a la deuda hipotecaria, reduciéndose así el capital del préstamo a la suma de $1,831. Y, a base de la prueba ofrecida, el juez sentenciador determinó que dicho abono fué hecho en 1928 y que el mismo fué debidamente acreditado a los intereses vencidos y adeudados. No hay que olvidar, sin embargo, que en el juicio se estableció: primero, que el acuerdo entre las partes fué de pagar 12 % de interesesúnicamente durante el término del contrato; y, segundo, que el acreedor reclamó en el procedimiento hipotecario interesesai 12% anual después del vencimiento de la deuda. Ambosson hechos incuestionables que surgen de la escritura de hipo-*121•teca y del escrito inicial del ejecutivo sumario ofrecidos y .admitidos como prueba ante el tribunal de instancia.
A nuestro juicio, la cuestión relativa al tipo de interés .adeudado después del vencimiento constituye un mero funda-mento para sostener la contención básica de los demandantes: >que el procedimiento hipotecario es nulo. Los demandantes •adujeron una justificación impropia de sus derechos, pero es indudable que éstos fueron debidamente reclamados ante el 'Tribunal Superior. Nada hay que nos impida considerar en ■apelación un nuevo fundamento de derecho que no fué adu-•cido en el tribunal de instancia como base para una conten-ción planteada en la demanda. Véanse Marconi Wireless Co. v. United States 320 U.S. 1, 44 (1943); Campbell, Extent to Which Courts of Review Will Consider Questions not Properly Raised and Preserved, 7 Wisc. L. Rev. 91, 160 (1932), 8 id. 147 (1933); 4 C. J. S., Appeal and Error, sec. 242. Además, aunque tal fundamento no fué alegado por los ■demandantes, la demanda debe ser considerada como enmen-dada, aun en apelación, por la prueba que se presentó sin •oposición en el juicio, ya que en este caso dicha enmienda .implícita no perjudica al demandado, es decir, éste tuvo am-plia oportunidad de defenderse y ninguna evidencia adicional podría alterar los hechos que revelan la escritura de hipoteca ;y el escrito inicial del ejecutivo sumario. Véanse la Regla 15 (b) de las de Enjuiciamiento Civil, 32 L.P.R.A. Ap., R. 15 (b); Ponce v. Badrena e Hijos, Inc., 74 D.P.R. 225, 242 (1952); Sosa v. Autoridad Municipal de Hogares, 72 D.P.R. 817, 821 (1951); Fernández v. Condado Beach Hotel, 72 D.P.R. 941, 944 (1951); 3 Moore, Federal Practice (2a ed.) págs. 846-848.
Por último, aún considerando la cuestión de los intereses vecobrados después del vencimiento como una “cuestión mueva”, no podemos aplicar en este caso la norma general de •que en apelación este Tribunal “no conocerá ni resolverá nin-guna cuestión que no haya sido planteada o resuelta por el *122tribunal... de cuya sentencia se ha apelado.” Autoridad sobre Hogares v. Sagastivelza, 71 D.P.R. 436, 439 (1950). Dicho principio no es ningún dogma inquebrantable sino que-tiene numerosas excepciones y limitaciones. 3 Am. Jur., Appeal and Error, sees. 246 y sigtes.; 4 C. J. S., Appeal and Error, sees. 242 y sigtes. Aunque su utilidad es incuestiona-ble en nuestro sistema procesal, es necesario aplicarlo con gran cautela, apartándose de los rigores e inflexibilidad de-una regla automática. Pound, Appellate Procedure in Civil Cases (1941), 133-135, 298-304, 387-388; Raising New Issues on Appeal, 64 Harv. L. Rev. 652 (1951). Es cierto-que a veces hemos expuesto la referida norma procesal con exagerada amplitud.(7) Pero indudablemente debemos des-cartar la arcaica teoría de que un apelante nunca puede-variar en apelación su teoría del caso. Sólo constituye un ritualismo incompatible con la exigencia de fallar los casos-en sus méritos. Cf. Moore, op. cit., supra; Clark, Code-Pleading (1947), 263; Millar, The Old Regime and the New in Civil Procedure, 14 N.Y.U.L.Q. Rev. 1, 192, 201 — 203: (1937). Véase, sin embargo, Latorre v. Cruz, 67 D.P.R. 743 (1947). De ahí que si la cuestión planteada por primera vez en apelación no suscita ninguna controversia de hecho, y por el contrario, sólo envuelve una cuestión de derecho cuya solución basta para dictar en apelación un fallo final, no po-dríamos negarnos a considerarla sin faltar a nuestro deber de-impartir justicia y de hallar en cada litigio la verdad. (8) Un *123.sistema procesal ordenado es imprescindible. Pero un pleito no es un juego que deba desarrollarse dentro de un marco bien ajustado por tecnicismos. Cf. Serra v. Autoridad de Transporte, 68 D.P.R. 626, 629 (1948) y Meléndez v. Iturrondo, 71 D.P.R. 60, 64 (1950). Debemos repetirlo adnauseam, aunque sólo consista en recordar lo admitido por todo el mundo, porque ningún sistema de derecho puede vivir .si, a base de formalismos procesales que son innecesarios, se •ahogan las posibilidades de hacer justicia sustancial.(9)

Debe revocarse la sentencia apelada y devolverse el caso ■al tribunal a quo para ulteriores procedimientos consistentes con esta opinión.

Los Jueces Asociados Sres. Marrero y Negrón Fernández no intervinieron.

 La contención de los demandantes era que el abono de $500 se hizo •en 1925, reduciendo el capital del préstamo hipotecario a la suma de $1831, y que, por tanto, debieron acreditarse a intereses vencidos la suma de $231 y los restantes $269 al capital adeudado.


 Habiendo llegado a las anteriores conclusiones, el Tribunal Superior no hizo pronunciamiento alguno respecto a la reconvención que pre-sentó el demandado en este caso.


 Esta es la única doctrina que establecen las Sentencias del Tribunal Supremo de España de 17 de octubre de 1932 (205 Jur. Civ. 586) y de 18 de marzo de 1946 (14 Jur. Civ. (2a s.) 160).


 Por la misma razón Morell, al comentar el art. 145 de la Ley Hipo-tecaria que dispone: “No se considerará asegurado con la hipoteca el in-terés del préstamo en la forma que prescribe el art. 114, sino cuando la estipulación y cuantía de dicho interés resulten de la inscripción misma”, sólo dice que “este artículo debiera formar parte del 114, a cuyo comen-tario nos remitimos”, pero añade — lo cual es muy significativo — : “Begún el artículo 1755 del Código Civil (correspondiente al 164-6 de nuestro Código Civil — ed. 1930), no se deberán intereses en los préstamos, sino cuando expresamente se hubiesen pactado”. (Bastardillas nuestras.) 4 Morell, op. eit., 225.


 En Cintrón & Aboy v. Solá, 22 D.P.R. 262, 271-272 (1915), se de-claró que la intimación del acreedor era innecesaria porque se había esti-pulado expresamente entre las partes que la cantidad adeudada devengaría intereses al 12% anual en caso de demora, señalándose además que, tra-tándose de un préstamo mercantil, los deudores venían obligados a satisfacer el interés pactado desde el día siguiente al del vencimiento.


La cláusula séptima de la escritura de hipoteca disponía lo siguiente: “Para responder al pago del ameritado préstamo, asi como de sus intereses hasta la suma de doscientos cincuenta dólares, y de las costas, gastos y honorarios de abogado, caso de reclamación judicial, hasta la suma de doscientos cincuenta dólares, los esposos Don Domingo Piovanetti y Doña Clarisa Dumont constituyen hipoteca voluntaria... etc.”. Pero obviamente dicha hipoteca especial sólo se constituyó, en lo que respecta a los intereses,, para limitar la garantía de éstos en perjuicio de terceros. Hemos resuelto reiteradamente que la misma no se refiere al deudor hipotecante, a menos que en forma clara y explícita se disponga lo contrario. Aún más: aquí la hipoteca se constituyó para responder al pago del ameritado préstamo, por lo cual es indudable que el acreedor podía cobrar hipotecariamente al deudor primitivo intereses aunque éstos excedieran de la suma de dos-cientos cincuenta dólares. Véanse Gutiérrez Vda. de Crosas v. Longpré, 44 D.P.R. 667, 677 (1933); Torres v. Fernández, supra, 631-634; Arvelo v. Román, 65 D.P.R. 743, 745 (1946); Díaz v. Quiñones, 68 D.P.R. 249, 258 (1948).


 Véanse Ex parte Soto, 71 D.P.R. 547 (1950); Figueroa v. Guerra, 69 D.P.R. 607 (1949); F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525 (1946); Flores v. Silva, 60 D.P.R. 372 (1942); Municipio v. Comisión de Servicio Público, 53 D.P.R. 276 (1938); McCormick v. McCormick, 52 D.P.R. 691 (1938); Largé & Acevedo v. Fernández, 38 D.P.R. 511 (1928).


 Hormel v. Helvering, 312 U.S. 552, 556-559 (1940); Marconi Wireless Co. v. United States, 320 U.S. 1, 44 (1943); Pound, op. cit., supra; Raising New Issues on Appeal, 64 Harv. L. Rev. 652 (1951). Es. posible que la cuestión de derecho planteada por primera vez en apelación dependa de hechos que pudieron probarse en el juicio pero que no constanen autos porque una de las partes no levantó dicha cuestión ante el tribunal de instancia. En ese caso generalmente no podríamos considerar en apelación tal cuestión de derecho. La razón es obvia: se causaría indebidos *123■perjuicio a una de las partes al privarle de su oportunidad de defenderse mediante la presentación de evidencia adicional que hubiese podido pre-sentar ante el tribunal de instancia para enfrentarse a la cuestión de dere-cho que nunca se planteó allí. Además, conviene señalar que ciertas defensas privilegiadas se renuncian al no alegarse ante el tribunal de ‘instancia, por ejemplo: (1) la defensa de prescripción (Peña v. Eastern Sugar Associates, 75 D.P.R. 304, 324, 337 y Fornaris v. Font, 44 D.P.R. 602); (2) la defensa de laches en un pleito de injunction (Rivera v. De Choudens, 63 D.P.R. 995, 998). Pero la cuestión de falta de jurisdicción sobre la materia puede siempre suscitarse por primera vez en apelación, ¡bien sea por las partes o por el tribunal motu proprio. Cf. Borinquen Furniture, Inc. v. Tribunal, 78 D.P.R. 901, 902-903 (1956); West India Oil Co. v. Buscaglia, 66 D.P.R. 105 (1946); Russell & Co. v. Comisión de Servicio Público, 66 D.P.R. 372 (1946). En cuanto a otras defensas adi-cionales, basadas en la ilegalidad de un contrato o en la inconstituciona-‘lidad de una ley, cf. Raising New Issues on Appeal, 64 Harv. L. Rev. 652, 661-662 (1951).


 Como declaró el Juez Cardozo en Reed v. Allen, 286 U.S. 191, 209 (1932): “A system of procedure is perverted from its proper function •when it multiplies impediments to justice without the warrant of clear mecessity.” Cf. además: L. Hand, The Speech of Justice, 29 Harv. L. *124Rev. 617 (1916); F. Cohen, Ethical Systems and Legal Ideals (1933) Cahn, The Sense of Injustice (1949); Id., Moral Decision: Right and Wrong in the Light of American Law (1966); Castán, La idea de equidad y su relación con otros conceptos, morales y jurídicos, afines, 188 Rev. de-Legis. y Jurisp. 217, 361 (1956); id., La Formulación Judicial del Dere-cho (1954).